Citation Nr: 0711786	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-18 726A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to August 
1973, and served in the Reserves prior to and subsequent to 
that time.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A February 2005 Board decision denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a 
December 2005 Order granting a November 2005 Joint Motion for 
Remand (Joint Motion), the veteran's appeal was remanded to 
the Board.  In April 2006, the Board remanded the veteran's 
case to the RO for further development; in March 2007, the 
veteran's case was recertified to the Board for appellate 
review.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in December 2005, finding that VA failed to satisfy 
its duty to assist the veteran in obtaining supporting 
evidence with regard to her claim for service connection for 
PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  







Therefore, the Board finds that its decision of February 11, 
2005, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the February 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the February 2005 decision by the Board had never been 
issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


